Citation Nr: 0630422	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1. Entitlement to a rating higher than 30 percent for 
residuals of a repair of a ruptured right Achilles tendon.  

2. Entitlement to a rating higher than 20 percent for 
sacroiliac weakness.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1942 to September 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating action by a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In February 2004, the veteran withdrew his request for 
hearing before a Veterans Law Judge. 

In February 2006 the Board granted the veteran's motion to 
advance the case on the docket.    

In February 2006, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is required to comply with 
the Board's remand directives.  Stegall v West, 11 Vet. App. 
268 (1998).  

In addition to sacroiliac weakness, the veteran has spinal 
stenosis, spondylosis, arthritis, and disc degeneration, all 
of the lumbar spine, and it seems that the veteran wishes to 
have these disabilities considered part of his service-
connected disability. For this reason, he matter is referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1. The residuals of a right Achilles tendon repair result in 
severe foot impairment but neither ankylosis nor loss of use 
of the right foot is demonstrated.  

2. Sacroiliac weakness is manifested by forward flexion to 60 
degrees without severe strain or severe limitation of motion.  

CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for 
residuals of a repair of a ruptured right Achilles tendon 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71, Diagnostic Code 5284 (2006).  

2. The criteria for a rating higher than 20 percent rating 
for sacroiliac weakness have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5292 (2002).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2001 on the current claims.  The notice included 
the type of evidence needed to substantiate the claim, 
namely, evidence of an increase in severity of the veteran's 
service connected disabilities.  The veteran was informed 
that VA would obtain VA records and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claims.  The notice 
included the general provision for the effective date of the 
claims, that is, the date of receipt of the claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 
19 Vet.App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable, which was 
subsequently provided by the RO by letter in March 2006).

To the extent that the notice of the degree of disability 
came after the initial adjudication, the timing of the notice 
does not comply with the requirement that the notice must 
precede the adjudication.  However the procedural defect was 
cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claims as he had the opportunity to submit 
additional argument and evidence and to address the issues at 
a hearing.  The claims were then readjudicated following the 
content-complying notice as evidenced by the supplemental 
statement of the case in July 2006.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No.05-7157 
(Fed. Cir. Apr. 5, 2006).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims 
and there is otherwise no additional evidence to obtain, no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

Right Achilles Tendon 

The normal range of motion of the ankle is from zero to 20 
degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion. 38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the maximum 
schedular rating based on limitation of motion of the ankle 
is 20 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent 
rating is assigned for ankylosis of the ankle in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between zero degrees and 10 degrees.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).

Under Diagnostic Code 5284, actual loss of use of the foot 
warrants a 40 percent rating. 



The term "loss of use" of the foot is defined at 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with the use of a suitable prosthetic appliance. The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.

Under 38 C.F.R. § 4.73, Diagnostic Code 5311, for injury to 
MG XI, the muscles that function to provide propulsion in 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee, the maximum 
schedular rating for severe muscle impairment is 30 percent 
rating.

Analysis

In a rating decision in September 1994, the RO granted 
service connection for residuals of a repair of a ruptured 
right Achilles tendon under 38 U.S.C.A. § 1151, and assigned 
a 30 percent rating under Diagnostic Codes 5024 and 5311, 
which has remained in effect since then.  Since a rating 
decision in October 1997, the disability has been rated under 
Diagnostic Codes 5024 and 5284.  

On VA examination in October 2001, for the right ankle the 
pertinent findings were 10 degrees of dorsiflexion and 45 
degrees of plantar flexion.  It was noted that the veteran 
had moderate pain on motion, as well as moderate swelling and 
tenderness in the arch of the foot.  It was noted that he was 
unwilling to bear weight on the right heel and the right 
toes.  

On evaluation by a private doctor in April 2006, the doctor 
reported that the veteran had range of motion of the right 
ankle, but he used a cane to walk. 

The disability is currently rated 30 percent for residuals of 
a repair of a ruptured right Achilles tendon.  The veteran 
also has a separate 10 percent rating for scarring. 

The current 30 percent rating is the maximum schedular rating 
under either Diagnostic Code 5284 or 5311.  The criterion for 
the next higher rating, 40 percent, under Diagnostic Code 
5270 is ankylosis of the ankle, which has not been 
demonstrated. 

A 40 percent rating is also assignable for actual loss of use 
of the foot, where no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below the knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis. 

While the veteran uses a cane to walk and has difficulty 
pushing off, there is no medical evidence that the remaining 
function of the foot could be accomplished equally as well as 
by an amputation stump.  

For these reasons, the preponderance of the evidence is 
against a rating higher than 30 percent for residuals of a 
repair of a ruptured right Achilles tendon. 

Sacroiliac Weakness 

During the pendency of the appeal, the criteria for rating 
spinal disabilities were revised.  When as here there has 
been a change in rating criteria, the version most favorable 
to the claimant applies.  However, if the veteran could 
receive a more favorable result under the new rating criteria 
it would not have a retroactive effect, and could be applied 
only from its effective date.

Under old Diagnostic Code 5294 for sacroiliac weakness, the 
criteria for the next higher rating, 40 percent, were listing 
of whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.   

Under the old Diagnostic Code 5292 for limitation of motion 
of the lumbar spine, the criterion for the next higher 
rating, 40 percent, was  severe limitation of motion. 

Effective on September 26, 2003, Diagnostic Code 5294 was 
renumbered as Diagnostic Code 5236, and the old criteria of 
Diagnostic Code 5294 was replaced by a General Rating 
Formula, which also replaced the criteria for limitation of 
motion under the old criteria of Diagnostic Code 5292.  The 
Diagnostic Code 5292 was removed. 

Under the General Rating Formula, which is the current 
criteria, the criterion for the next higher rating, 40 
percent, is forward flexion of the thoracolumbar spine to 30 
degrees or less.  

In evaluating a musculoskeletal disability, functional 
impairment due to painful motion, weakness, fatigability, or 
functional loss due to pain is to be considered. 38 C.F.R. §§ 
4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Analysis 

The service medical records show that the veteran was treated 
for low back pain during service.  On VA examination in 
November 1946, the diagnosis was right sacroiliac strain.  In 
a rating decision in December 1946, the RO granted service 
connection for sacroiliac strain, and assigned a 20 percent 
rating.  The rating was reduced to 10 percent from February 
1950.  In April 1997, the rating was increased to 20 percent 
under Diagnostic Code 5294.  The 20 percent rating has 
remained in effect and unchanged since then. 

On VA examination in October 2001, forward flexion was to 60 
degrees, extension to 5 degrees, rotation, bilaterally, to 15 
degrees, and lateral flexion, bilaterally, to 10 degrees, 
accompanied by moderate pain.  The examiner reported that 
there was mild tenderness and discomfort in the sacroiliac 
joints, but most of the pain and the back difficulty were in 
the lumbosacral spine, not the sacroiliac joints. 

Records of private physicians disclose that in addition to 
sacroiliac weakness, the veteran has spinal stenosis, 
spondylosis, arthritis, and disc degeneration all of the 
lumbar spine, which have not been adjudicated as part of the 
veteran's service-connected disability. 

On evaluation by a private physician in October 2003, the 
pertinent finding was lumbar spondylosis, and the physician 
reported marked limitation of motion of the lumbar spine in 
all directions, but limitation of motion in the number of 
degrees was not reported. 

Based on the findings of the VA examination, forward flexion 
was to 60 degrees, which does not meet the criterion of 
forward flexion limited to 30 degrees or less for a 40 
percent rating under the current General Rating Formula. 

As for the private physician's findings, the findings were 
attributed to lumbar spondylosis, which has not been 
adjudicated as part of the service-connected disability. 

Based on the findings of the VA examination, forward flexion 
was to 60 degrees, extension to 5 degrees, rotation, 
bilaterally, to 15 degrees, and lateral flexion, bilaterally, 
to 10 degrees, accompanied by moderate pain.  The examiner 
reported that there was mild tenderness and discomfort in the 
sacroiliac joints, but most of the pain was in the lumbar 
spine, not the sacroiliac joints.  

Under the old Diagnostic Codes 5294, listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, or 
abnormal mobility on forced motion was not demonstrated to 
warrant a 40 percent rating.  Also, under old Diagnostic Code 
5292, severe limitation of motion was not demonstrated as the 
examiner reported that there was mild tenderness and 
discomfort in the sacroiliac joints, but most of the pain and 
back difficulty was in the lumbosacral spine, not the 
sacroiliac joints. 

For these reasons, the preponderance of the evidence is 
against a rating higher than 20 percent for sacroiliac 
weakness. 





ORDER

A rating higher than 30 percent for residuals of a repair of 
a ruptured right Achilles tendon is denied.   
 
A rating higher than 20 percent rating for sacroiliac 
weakness is denied. 




____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


